Kirby, J. This appeal comes from a judgment of the circuit court, annexing‘certain territory to the town of Booneville, in Logan County. No question is made, but that the evidence is not sufficient to sustain the judgment. There was testimony introduced tending to show that the territory sought to be annexed was necessary; that the lands are more valuable for town purposes than for agriculture and horticulture; that twenty-eight residences were already erected and occupied thereon; that it was traversed by three public roads; that some of the lands immediately along the corporate lines had been sold as acreage and streets and alleys had not been opened through it and there was complaint from the residents of the territory about the unsanitary conditions. And, further, the railroad yards extended beyond the limits of the town into the territory to be annexed and more protection was needed from the police force on account thereof. One electric light had already been established outside the corporate limits for the benefit of the inhabitants. It is also true that there was testimony tending to show that it was not necessary to the development of the town that the territory be annexed, there being much vacant and unimproved lands already within the limits; that some of the lands, and especially the largest tract, were more valuable for farming and agriculture than for town purposes. The county court found in favor of the annexation, as did also the circuit court, and, within the doctrine announced in Vestal v. Little Rock, 54 Ark. 321, we are unable to say that the testimony is not sufficient to support the judgment. Affirmed.